EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of May 20, 2009, by and among SEAWAY VALLEY CAPITAL CORPORATION, a Delaware corporation (the "Company"), and SC PARTNERS, LLC(the “Buyer”). WITNESSETH WHEREAS,pursuant to that certain Assignment Agreements (the “Assignment Agreement”) dated the date hereof the Buyer purchased from various shareholders (the “Shareholders”) the following: (i) 138,500 Series C Preferred Shares, dated October 23, 2007, between the Company and the Shareholders in the original amount of $554,000, (ii) 379,260 Series C Preferred Shares, dated October 23, 2007, between the
